Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 2, 4 – 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HORIUCHI et al. (US 20200092856) in view of Chou et al. (US 2018/0227886 A1 incorporating by reference US Provisional Application Number 62/446496) and further in view of Sun et al. (US 2018/0132272 A1 incorporating US Provisional Application Number 62/417516).

	Regarding claim 1, HORIUCHI discloses a terminal, base station, and communication method comprising the features:
a terminal [HORIUCHI: see Figures 2, 4, & 6 and Abstract] comprising: 
a receiver that receives first downlink control information (DCI), which is transmitted using a first beam [HORIUCHI: see Figures 5 - 6 and sections 0074 - 0075 & Figures 12 – 17 and sections 0146 – 0149; see also sections 0180 – 0185, the first DCI is mapped to a symbol transmitted using a wide beam]; and
a processor that controls receipt of a plurality of second downlink control information (DCIs), which are transmitted using second beam, based on the first DCI [HORIUCHI: see Figures 5 - 6 and sections 0074 - 0075 & Figures 12 – 17 and sections 0146 – 0149; see also sections 0180 – 0185; the second DCI for a user terminal may be split into different parts/portions; the second DCI may be mapped to a rearward symbol transmitted using a narrow beam],
wherein, if at least two of the plurality of second DCIs are detected, the processor controls receipt of downlink data based on a result of the detected second DCIs [HORIUCHI: see Figure 17 and section 0146 – 0149; base station may send plurality of second DCIs to the UE (e.g. UE 1); each second DCI is contained within the data region in which the second DCI is mapped. Therefore, the UE may receive data in multiple regions according to the plurality of second DCIs received]. 

However, HORIUCHI does not explicitly disclose the features comprising:
transmitted using a plurality of second beams;.
based on a result of combining and decoding the detected second DCIs.
Chou discloses a method of communicating downlink control information (DCI) from a transmit/receipt point (TRP) to a user equipment (UE) comprising the features:
transmitted using a plurality of second beams [Chou: see Figures 3 and sections 0061 – 0068 & Figure 4 and sections 0070 – 0075; see also section 0060; see also Figures 7A – 7B & 8B and sections 0096 – 0099; beam-specific second stage DCI may be precoded with common PDCCH RS, which is transmitted, from the base station to user terminal(s), by one or more refine beamforming precoding matrices; the first stage 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

Sun discloses a method for efficient blind decoding of a search space comprising the features:
based on a result of combining and decoding the detected second DCIs [Sun: see Figure 4 and sections 0089 – 0092 & Figures 5 & 6 and sections 0093; a DCI may be split into multiple sub-DCIs. The UE may decode and combine the multiple sub-DCIs].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI with Chou by incorporating techniques of Sun in order to provide a more robust system that increase flexibility in scheduling [Sun: see section 0092].

	Regarding claim 2, HORIUCHI further discloses the features comprising:
the terminal according to claim 1, wherein a plurality of second DCIs generated by splitting the second DCI [HORIUCHI: see Figures 5 - 6 and sections 0074 - 0075 & Figures 12 – 17 and sections 0146 – 0149; see also sections 0180 – 0185; the second , or a plurality of second DCIs generated by repeating the second DCI.

However, HORIUCHI does not explicitly disclose the features comprising:
wherein a plurality of second DCIs generated are transmitted by using each of the plurality of second beams. 
Chou discloses a method of communicating downlink control information (DCI) from a transmit/receipt point (TRP) to a user equipment (UE) comprising the features:
wherein a plurality of second DCIs generated are transmitted by using each of the plurality of second beams [Chou: see Figures 3 and sections 0061 – 0068 & Figure 4 and sections 0070 – 0075; see also section 0060; see also Figures 7A – 7B & 8B and sections 0096 – 0099; beam-specific second stage DCI may be precoded with common PDCCH RS, which is transmitted, from the base station to user terminal(s), by one or more refine beamforming precoding matrices; the first stage DCI may contain information of the second stage DCI; therefore, it is considered that the combination of HORIUCHI and Chou disclose the multiple parts/portions of the second DCI as disclosed by HORIUCHI (e.g. Figure 17) may be transmitted using multiple refine beam (i.e. a plurality of second beams)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

Regarding claim 4, HORIUCHI further implies the features comprising:
the terminal according to claim 1, wherein the beam width of the first beam is wider than the beam width of second beams [HORIUCHI: see Figures 5 - 6 and sections 0074 - 0075 & Figures 12 – 17 and sections 0146 – 0149; see also sections 0180 – 0185; the first DCI is mapped to a symbol transmitted using a wide beam; the second DCI may be mapped to a rearward symbol transmitted using a narrow beam].
However, HORIUCHI does not explicitly disclose the features comprising:
beam width of each of the plurality of second beams.
Chou discloses a method of communicating downlink control information (DCI) from a transmit/receipt point (TRP) to a user equipment (UE) comprising the features:
beam width of each of the plurality of second beams [Chou: see Figure 4 and sections 0070 – 0071; refine beams T1, T2,.., TN (i.e. a plurality of second beams) all belong to the beam group of coarse beam T (i.e. first beam)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

Regarding claim 5, HORIUCHI discloses all claimed limitations above. However, HORIUCHI does not explicitly disclose the features comprising:
the terminal according to claim 1, wherein the first DCI is transmitted using a plurality of first beams. 

the terminal according to claim 1, wherein the first DCI is transmitted using a plurality of first beams [Chou: see Figures 3 – 4 and sections 0061 – 0062 & sections 0070 – 0071; the first DCI may be a common DCI for every UE to decode; the first DCI may be transmitted using various coarse beams].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

	Regarding claim 6, HORIUCHI discloses a terminal, base station, and communication method comprising the features:
a radio communication method comprising, in a terminal [HORIUCHI: see Figures 2, 4, & 6 and Abstract]: 
receiving first downlink control information (DCI), which is transmitted using a first beam [HORIUCHI: see Figures 5 - 6 and sections 0074 - 0075 & Figures 12 – 17 and sections 0146 – 0149; see also sections 0180 – 0185; the first DCI is mapped to a symbol transmitted using a wide beam]; and 
controlling receipt of a plurality of second downlink control information (DCIs), which is transmitted using a second beam, based on the first DCI [HORIUCHI: see Figures 5 - 6 and sections 0074 - 0075 & Figures 12 – 17 and sections 0146 – 0149; see also sections 0180 – 0185; the second DCI for a user terminal may be split into different 
wherein, if at least two of the plurality of second DCIs are detected, the processor controls receipt of downlink data based on a result of the detected second DCIs [HORIUCHI: see Figure 17 and section 0146 – 0149; base station may send plurality of second DCIs to the UE (e.g. UE 1); each second DCI is contained within the data region in which the second DCI is mapped. Therefore, the UE may receive data in multiple regions according to the plurality of second DCIs received]. 


However, HORIUCHI does not explicitly disclose the features comprising:
transmitted using a plurality of second beams;.
based on a result of combining and decoding the detected second DCIs.
Chou discloses a method of communicating downlink control information (DCI) from a transmit/receipt point (TRP) to a user equipment (UE) comprising the features:
transmitted using a plurality of second beams [Chou: see Figures 3 and sections 0061 – 0068 & Figure 4 and sections 0070 – 0075; see also section 0060; see also Figures 7A – 7B & 8B and sections 0096 – 0099; beam-specific second stage DCI may be precoded with common PDCCH RS, which is transmitted, from the base station to user terminal(s), by one or more refine beamforming precoding matrices; the first stage DCI may contain information of the second stage DCI; therefore, it is considered that the combination of HORIUCHI and Chou disclose the multiple parts/portions of the second 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

Sun discloses a method for efficient blind decoding of a search space comprising the features:
based on a result of combining and decoding the detected second DCIs [Sun: see Figure 4 and sections 0089 – 0092 & Figures 5 & 6 and sections 0093; a DCI may be split into multiple sub-DCIs. The UE may decode and combine the multiple sub-DCIs].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI with Chou by incorporating techniques of Sun in order to provide a more robust system that increase flexibility in scheduling [Sun: see section 0092].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

Regarding claim 7, HORIUCHI further implies the features comprising:
The terminal according to claim 2, wherein the beam width of the first beam is wider than the beam width of second beams [HORIUCHI: see Figures 5 - 6 and sections 0074 - 0075 & Figures 12 – 17 and sections 0146 – 0149; see also sections 0180 – 0185; the first DCI is mapped to a symbol transmitted using a wide beam; the second DCI may be mapped to a rearward symbol transmitted using a narrow beam].
However, HORIUCHI does not explicitly disclose the features comprising:
beam width of each of the plurality of second beams.
Chou discloses a method of communicating downlink control information (DCI) from a transmit/receipt point (TRP) to a user equipment (UE) comprising the features:
beam width of each of the plurality of second beams [Chou: see Figure 4 and sections 0070 – 0071; refine beams T1, T2,.., TN (i.e. a plurality of second beams) all belong to the beam group of coarse beam T (i.e. first beam)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

Regarding claim 9, HORIUCHI discloses all claimed limitations above. However, HORIUCHI does not explicitly disclose the features comprising:
the terminal according to claim 2, wherein the first DCI is transmitted using a plurality of first beams. 
Chou discloses a method of communicating downlink control information (DCI) from a transmit/receipt point (TRP) to a user equipment (UE) comprising the features:
the terminal according to claim 2, wherein the first DCI is transmitted using a plurality of first beams [Chou: see Figures 3 – 4 and sections 0061 – 0062 & sections 0070 – 0071; the first DCI may be a common DCI for every UE to decode; the first DCI may be transmitted using various coarse beams].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

Regarding claim 11, HORIUCHI discloses all claimed limitations above. However, HORIUCHI does not explicitly disclose the features comprising:
the terminal according to claim 4, wherein the first DCI is transmitted using a plurality of first beams. 
Chou discloses a method of communicating downlink control information (DCI) from a transmit/receipt point (TRP) to a user equipment (UE) comprising the features:
the terminal according to claim 4, wherein the first DCI is transmitted using a plurality of first beams [Chou: see Figures 3 – 4 and sections 0061 – 0062 & sections 0070 – 0071; the first DCI may be a common DCI for every UE to decode; the first DCI may be transmitted using various coarse beams].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of HORIUCHI by incorporating techniques of Chou in order to provide a more robust system that reduces control channel overhead and transmission latency [Chou: see section 0002].

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot.
In particular, the newly amended claims are rejected using Sun as discussed in paragraph 2 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/JUVENA W LOO/
Examiner, Art Unit 2473 
                                                                                                                                                                                            




/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473